Exhibit 10.2


ELECTRO ENERGY, INC.

Warrant No. N08-1


WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE

July 23, 2008

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE
TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS
OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

                FOR VALUE RECEIVED, Electro Energy, Inc., a Florida corporation
(the “Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time commencing on the date hereof but no later
than 5:00 p.m., Eastern Time, on July 22, 2011 (the “Expiration Date”), to The
Quercus Trust, or its registered assigns (the “Holder”), under the terms as
hereinafter set forth, up to One Million Eight Hundred Seventy-Five Thousand
(1,875,000) fully-paid and non-assessable shares of the Company’s Common Stock,
par value $.001 per share (the “Common Stock”), at a purchase price per share of
$2.75 (the “Warrant Price”), pursuant to the terms and conditions set forth in
this warrant (this “Warrant”). The number of shares of Common Stock issued upon
exercise of this Warrant (“Warrant Shares”) and the Warrant Price are subject to
adjustment in certain events as hereinafter set forth.

                This Warrant is issued pursuant to that certain Warrant Purchase
Agreement, dated as of even date herewith (the “Purchase Agreement”), between
the Company and the Holder. Capitalized terms not otherwise defined herein are
defined as set forth in the Purchase Agreement.

        1.    Exercise of Warrant.

                (a)     The Holder may exercise this Warrant according to the
terms and conditions set forth herein by delivering to the Company, at the
address set forth in Section 10 prior to 5:00 p.m., Eastern Time, on the
Expiration Date (i) this Warrant, (ii) the Subscription Form attached hereto as
Exhibit A (the “Subscription Form”) (having then been duly executed by the
Holder) and (iii) cash, a certified check or a bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of Warrant Shares specified in the Subscription Form.

--------------------------------------------------------------------------------



                (b)     This Warrant may be exercised in whole or in part so
long as any exercise in part hereof would not involve the issuance of fractional
Warrant Shares. If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form to this Warrant, in the name of the Holder,
evidencing the right to purchase the number of Warrant Shares as to which this
Warrant has not been exercised, which new Warrant shall be signed by the Chief
Executive Officer or President of the Company. The term Warrant as used herein
shall include any subsequent Warrant issued as provided herein.

                (c)     No fractional Warrant Shares or scrip representing
fractional Warrant Shares shall be issued upon the exercise of this Warrant, but
the number of shares issuable shall be rounded to the nearest whole share

                (d)     In the event of any exercise of the rights represented
by this Warrant, a certificate or certificates for Warrant Shares so purchased,
registered in the name of the Holder on the stock transfer books of the Company,
shall be delivered to the Holder within a reasonable time after such rights
shall have been so exercised. The person or entity in whose name any certificate
for Warrant Shares is issued upon exercise of the rights represented by this
Warrant shall for all purposes be deemed to have become the holder of record of
such Warrant Shares immediately prior to the close of business on the date on
which the Warrant was surrendered and payment of the Warrant Price and any
applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the Company’s stock transfer books are open.
Except as provided in Section 4 hereof, the Company shall pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Warrant Shares on exercise of this Warrant.

                (e)     Notwithstanding the foregoing, the Holder may not
convert this Warrant to the extent that the aggregate number of shares issuable
upon such exercise or conversion when combined with any penalty shares issued
pursuant to the Registration Rights Agreement between the Company and the
original Holder of even date herewith will exceed 19.9% of the total number of
shares of Common Stock outstanding immediately prior to the issuance date of
this Warrant, until the Company’s stockholders have approved the transactions
described herein in accordance with the rules of the Company’s Principal Trading
Market. The Company shall use its best efforts to obtain stockholder approval as
promptly as possible after the issuance date of this Warrant, but in no event
later than October 31, 2008.

        2.    Disposition of Warrant Shares and Warrant.

                (a)     The Holder hereby acknowledges that: (i) this Warrant
and any Warrant Shares purchased pursuant hereto are not being registered (A)
under the Securities Act of 1933 (the “Securities Act”) on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Securities Act as not involving any public offering, or (B) under any applicable
state securities law because the issuance of this Warrant does not involve any
public offering; and (ii) that the Company’s reliance on the registration
exemption under Section 4(2) of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by the Holder. The Holder represents and warrants that it is acquiring
this Warrant and will acquire Warrant Shares for investment for its own account,
with no present intention of dividing its participation with others or reselling
or otherwise distributing this Warrant or Warrant Shares.

2

--------------------------------------------------------------------------------



                (b)     The Holder hereby agrees that it will not sell,
transfer, pledge or otherwise dispose of (collectively, “Transfer”) all or any
part of this Warrant and/or Warrant Shares unless and until it shall have first
have given notice to the Company describing such Transfer and furnished to the
Company (i) unless a registration statement is in effect with respect to the
Warrant and/or the Warrant Shares, or unless the Warrant and/or the Warrant
Shares are being sold pursuant to Rule 144 promulgated under the Securities Act,
a statement from the transferee, whereby the transferee represents and warrants
that it is acquiring this Warrant and will acquire Warrant Shares, as
applicable, for investment for its own account, with no present intention of
dividing its participation with others or reselling or otherwise distributing
this Warrant or Warrant Shares, as applicable, and either (ii) an opinion,
reasonably satisfactory to counsel for the Company, of counsel (skilled in
securities matters, selected by the Holder and reasonably satisfactory to the
Company) to the effect that the proposed Transfer may be made without
registration under the Securities Act and without registration or qualification
under any state law, or (iii) an interpretative letter from the U.S. Securities
and Exchange Commission to the effect that no enforcement action will be
recommended if the proposed sale or transfer is made without registration under
the Securities Act.

                (c)     If, at the time of issuance of Warrant Shares, no
registration statement is in effect with respect to such shares under applicable
provisions of the Securities Act, the Company may, at its election, require that
(i) the Holder provide written reconfirmation of the Holder’s investment intent
to the Company, and (ii) any stock certificate evidencing Warrant Shares shall
bear legends reading substantially as follows:

  “THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”  


3

--------------------------------------------------------------------------------



  “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.”  


In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

The Company shall remove such legend upon request of the Holder at such time as
the Holder is eligible to transfer the Warrant Shares under Rule 144.

                3.    Reservation of Shares.   The Company hereby agrees that at
all times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of the Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all Warrant Shares
will be duly authorized and will, upon issuance and payment of the exercise
price therefor, be validly issued, fully paid and non-assessable, free from all
taxes, liens, charges and encumbrances with respect to the issuance thereof,
other than taxes, if any, in respect of any transfer occurring contemporaneously
with such issuance and other than transfer restrictions imposed by federal and
state securities laws. Upon the issuance of this Warrant, the Company shall have
sufficient authorized shares of Common Stock to exercise the portion permitted
to be exercised at such time.

                4.    Exchange, Transfer or Assignment of Warrant.   Subject to
Section 2, this Warrant is exchangeable, without expense, at the option of the
Holder, upon presentation and surrender hereof to the Company or at the office
of its stock transfer agent, if any, for other Warrants of the Company
(“Warrants”) of different denominations, entitling the Holder or Holders thereof
to purchase in the aggregate the same number of Warrant Shares purchasable
hereunder. Subject to Section 2, upon surrender of this Warrant to the Company
or at the office of its stock transfer agent, if any, with the Assignment Form
attached hereto as Exhibit B (the “Assignment Form”) duly executed and funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new Warrant in the name of the assignee named in the Assignment
Form and this Warrant shall promptly be canceled. Subject to Section 2, this
Warrant may be divided or combined with other Warrants that carry the same
rights upon presentation hereof at the office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Holder hereof.

4

--------------------------------------------------------------------------------



        5.    Capital Adjustments.   This Warrant is subject to the following
further provisions:

                (a)    Recapitalization, Reclassification and Succession.   If
any recapitalization of the Company or reclassification of its Common Stock or
any merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the Warrant
Shares immediately theretofore issuable upon the exercise of this Warrant, such
shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for the number of outstanding shares of
Common Stock equal to the number of Warrant Shares immediately theretofore
issuable upon the exercise of this Warrant had such recapitalization,
reclassification, merger, consolidation, sale or transfer not taken place, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

                (b)    Subdivision or Combination of Shares.   If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its Common Stock, the number of Warrant Shares purchasable upon exercise
of this Warrant shall be proportionately adjusted.

                (c)    Stock Dividends and Distributions.   If the Company at
any time while this Warrant is outstanding and unexpired shall issue or pay the
holders of its Common Stock, or take a record of the holders of its Common Stock
for the purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

                (d)    Exercise Price Adjustment.   (i) If, prior to exercise of
this Warrant, the Company has issued, or shall be deemed to have issued,
Additional Shares of Common Stock (as defined below) for a consideration per
share of less than the Warrant Price, then the Warrant Price will be adjusted to
the consideration per share paid; provided, however, in no event shall the
Warrant Price be less than $1.25 per share.

5

--------------------------------------------------------------------------------



                        (ii)     As used herein, “Additional Shares” shall mean
all shares of Common Stock, or any stock options, warrants, convertible
securities or other rights to purchase or acquire shares of Common Stock, issued
or deemed to be issued by the Company after the date hereof; provided, however,
that issuances or deemed issuances (A) described in subsections (a), (b) or (c)
of this Section 5, (B) of Common Stock or options or warrants to purchase Common
Stock issued to officers, directors or employees of or consultants to the
Company pursuant to any compensation agreement, plan or arrangement, or the
issuance of Common Stock upon the exercise of any such options or warrants and
(C) of Common Stock upon the conversion of the Debenture issued pursuant to that
certain Debenture and Warrant Purchase Agreement dated December 7, 2007 between
the Company and The Quercus Trust, shall not be deemed issuances of Additional
Shares of Common Stock.

                (e)    Price Adjustments.   Whenever the number of Warrant
Shares purchasable upon exercise of this Warrant is adjusted pursuant to
Sections 5(a), 5(b) or 5(c), the then applicable Warrant Price shall be
proportionately adjusted.

                (f)    Certain Shares Excluded.   The number of shares of Common
Stock outstanding at any given time for purposes of the adjustments set forth in
this Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

                (g)    Deferral and Cumulation of De Minimis Adjustments.   The
Company shall not be required to make any adjustment pursuant to this Section 5
if the amount of such adjustment would be less than one percent (1%) of the
Warrant Price in effect immediately before the event that would otherwise have
given rise to such adjustment. In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment. All calculations under this Section 5 shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be, but in no event shall the Company be obligated to issue fractional
Warrant Shares or fractional portions of any securities upon the exercise of the
Warrant.

                (h)    Duration of Adjustment.   Following each computation or
readjustment as provided in this Section 5, the new adjusted Warrant Price and
number of Warrant Shares purchasable upon exercise of this Warrant shall remain
in effect until a further computation or readjustment thereof is required.

        6.    Notice to Holders.

                (a)    Notice of Record Date.   In case:

                        (i)      the Company shall take a record of the holders
of its Common Stock (or other stock or securities at the time receivable upon
the exercise of this Warrant) for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right;

                        (ii)     of any capital reorganization of the Company,
any reclassification of the capital stock of the Company, any consolidation with
or merger of the Company into another corporation, or any conveyance of all or
substantially all of the assets of the Company to another corporation; or

6

--------------------------------------------------------------------------------



                        (iii)    of any voluntary dissolution, liquidation or
winding-up of the Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.

                (b)    Certificate of Adjustment. Whenever any adjustment shall
be made pursuant to Section 5 hereof, the Company shall promptly make available
and have on file for inspection a certificate signed by its Chairman, Chief
Executive Officer, President or a Vice President, setting forth in reasonable
detail the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated and the Warrant Price and number
of Warrant Shares purchasable upon exercise of this Warrant after giving effect
to such adjustment.

        7.    Loss, Theft, Destruction or Mutilation.   Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

        8.    Warrant Holder Not a Stockholder.   The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company, including but not limited to voting rights.

        9.    Registration Rights.   The Warrant Shares will be accorded the
registration rights under the Securities Act set forth in that certain
Registration Rights Agreement of even date herewith between the Company and the
original Holder pursuant to which this Warrant was originally issued.

        10.    Notices.   Any notice provided for in this Warrant must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

7

--------------------------------------------------------------------------------



  If to the Company:


  Electro Energy, Inc.
30 Shelter Rock Road
Danbury, Connecticut 06810
Attention: President


  With a copy to:


  Duane L. Berlin, Esq.
Lev & Berlin, P.C.
200 Connecticut Avenue, 5th Floor
Norwalk, Connecticut 06854


  If to the Holder:


  To the address of such Holder set forth on the books and records of the
Company.

                    or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Warrant will be deemed to have been
given (a) if personally delivered, upon such delivery, (b) if mailed, five days
after deposit in the U.S. mail, or (c) if sent by reputable overnight courier
service, one business day after such service acknowledges receipt of the notice.

        11.    Choice of Law.   THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

        12.    Submission to Jurisdiction: Waiver of Jury Trial.   THE COMPANY
AND THE HOLDER (BY ITS ACCEPTANCE HEREOF) HEREBY SUBMITS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF DELAWARE, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT AND AGREES THAT ALL CLAIMS
IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT. THE COMPANY AND THE HOLDER (BY ITS ACCEPTANCE HEREOF) ALSO AGREE NOT TO
BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT IN ANY
OTHER COURT. THE COMPANY AND THE HOLDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES
ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING
SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED
OF ANY OTHER PARTY WITH RESPECT THERETO. THE COMPANY AND THE HOLDER (BY ITS
ACCEPTANCE HEREOF) HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS WARRANT
OR THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT. THE COMPANY AND THE HOLDER (BY
ITS ACCEPTANCE HEREOF) HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO DELIVER OR ACCEPT, AS
THE CASE MAY BE, THIS WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has duly caused this Warrant to be
signed on its behalf, in its corporate name and by a duly authorized officer, as
of the date first written above.

  ELECTRO ENERGY, INC.


  By: /s/ Timothy E. Coyne

  Name: Timothy E. Coyne
Title: Chief Financial Officer


9

--------------------------------------------------------------------------------




EXHIBIT A


SUBSCRIPTION FORM

Electro Energy, Inc.
30 Shelter Rock Road
Danbury, Connecticut 06810
Attention: President

The undersigned hereby (1) irrevocably elects to exercise his, her or its rights
to purchase ____________ shares of the common stock, par value $.001 per share
(“Common Stock”), of Electro Energy, Inc., a Florida corporation, covered by the
attached Warrant, (2) makes payment in full of the purchase price therefore by
enclosure of cash, a certified check or bank draft, (3) requests that
certificates for such shares of Common Stock be issued in the name of:

(Please print the Warrant holder’s name, address and Social Security/Tax
Identification Number)

________________________________________________

________________________________________________

________________________________________________

and (4) if such number of shares of Common Stock shall not be all the shares
receivable upon exercise of the attached Warrant, requests that a new Warrant
for the balance of the shares covered by the attached Warrant be registered in
the name of, and delivered to:

(Please print name, address and Social Security/Tax Identification Number)

________________________________________________

________________________________________________

________________________________________________

In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.

Dated: _____________________ _________________________________
PRINT WARRANT HOLDER NAME     _________________________________
Name:
Title:

Witness:

_______________________

10

--------------------------------------------------------------------------------




EXHIBIT B


ASSIGNMENT FORM

Electro Energy, Inc.
30 Shelter Rock Road
Danbury, Connecticut 06810
Attention: President


FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto

(Please print assignee’s name, address and Social Security/Tax Identification
Number)

________________________________________________

________________________________________________

________________________________________________

the right to purchase shares of common stock, par value $.001 per share, of
Electro Energy, Inc., a Florida corporation (the “Company”), represented by this
Warrant to the extent of shares as to which such right is exercisable and does
hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

Dated: _____________________ _________________________________
PRINT WARRANT HOLDER NAME     _________________________________
Name:
Title:

Witness:

_______________________

11

--------------------------------------------------------------------------------